SUMMARY ORDER
Plaintiff-appellant Charles Urrego appeals from two Memoranda and Orders of the District Court, see Urrego v. United States, 00 Civ. 1203 (E.D.N.Y. March 31, 2003); Urrego v. United States, 00 Civ. 1203, 2005 WL 1263291 (E.D.N.Y. May 27, 2005), which dismissed his complaints seeking to recover damages under the Federal Tort Claims Act, 28 U.S.C. §§ 2671 et seq., and Bivens v. Six Unknown Named Agents, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). Plaintiff alleged government misconduct arising out of his criminal prosecution and conviction for conspiracy to commit loansharking.
Upon reviewing the record, we conclude that plaintiffs claims on appeal are without merit. Accordingly, substantially for the reasons set forth in Judge Amon’s careful and comprehensive decisions, we AFFIRM the judgment of the District Court.